Citation Nr: 1230067	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  07-09 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left leg fracture. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from September 1954 to May 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which denied reopening a previously denied claim for service connection for residuals of a left leg fracture. 

In a November 2011 decision the Board reopened the claim and remanded it for further development. 


FINDING OF FACT

The competent evidence of record is at least in equipoise with respect to whether the Veteran's left leg fracture residuals are related to service.


CONCLUSION OF LAW

The criteria for service connection for left leg fracture residuals have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran reports that he was in a motorcycle accident in service and fractured his left tibia.  The Veteran's service treatment records are unavailable due to a fire at the National Personnel Records Center (NPRC).  However the Veteran is competent to report incidents that he has experienced through his five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran's report of a motorcycle accident in 1957 in England, resulting left tibia fracture, and related surgeries including intramedullary rodding and bone graft, to be competent and credible.  His report is supported by an April 2003 buddy statement from a fellow serviceman who was aware that the Veteran had a motorcycle accident in service. 

The Veteran has consistently reported that his left lower leg has hurt ever since service.  The Veteran is competent to report as to symptomatology that he experiences, such as chronic leg pain.  Layno v. Brown, 6 Vet. App. 465, 469.  The Board finds the Veteran's report to be credible evidence of continuity of symptomatology. 

In April 2010 a VA examination was conducted which noted the Veteran's history of a motorcycle accident in service and resulting tibia fracture with multiple surgeries.  Upon physical examination the Veteran was found to have a 16 cm "V" shaped surgical scar on the left of the proximal tibia and a linear anterior distal tibia scar 8.5 cm in length. The examiner reported that as there was no medical evidence from service he could not render an opinion on service connection without resorting to mere speculation.  In November 2011 the Board sought clarification from the examiner, finding as fact that the Veteran fractured his left tibia in a motorcycle accident in service.  Even assuming the in-service tibia fracture, as directed, the examiner was unable to provide an opinion without resorting to mere speculation, reporting that there was not enough medical evidence to state that the current residuals were from the accident in service.  The examiner did report that it was obvious that the Veteran has had a tibia fracture, surgery, and has foot drop.  The examiner also noted that foot drop is a known complication from inappropriate cast application.  

In a November 2011 a private orthopedist noted the Veteran's history of surgery on his lower leg, bone graft and plate and screws in his ankle.  The Veteran reported experiencing permanent foot drop since service.  The physician diagnosed drop foot, arthritis of the ankle and osteoporosis.  The physician opined that, if his initial injury was a pilon fracture that required a bone graft it is very possible that his arthritis is related to the previous injury that he had, however he did not have access to the original x-rays to see where the tibia fracture was located.   

The Veteran had a motorcycle accident in service and fractured his left tibia.  His left leg has hurt ever since.  The Veteran currently has drop foot and arthritis.  Neither a VA examiner nor private orthopedist were able to definitively stated that the current conditions were related to the in service fracture without knowing the type of fracture or being able to review the x-rays from 1957 which no longer exist.  Any further attempt at development would be similarly hindered by the fact that there are no medical records from 1957.  The Veteran's statements are evidence of continuity of symptomatology.  There is no evidence against the claim.  At the very least the evidence is in equipoise.  

Accordingly, service connection for residuals of left leg fracture is warranted. 


ORDER

Service connection for residuals of a left leg fracture is granted. 


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


